Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
	USP 9023185 is cited of interest for its disclosure (col 13):

    PNG
    media_image1.png
    265
    440
    media_image1.png
    Greyscale

but does not describe or suggest a method of water treatment for making very low conductivity water using two and only two ion exchange beds, each bed having beads meeting the claim’s size requirements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152